DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending under this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/22/2022 has been entered.


Response to Amendment
Applicant's arguments filed on April 22, 2022, have been fully considered.
Applicant argues that the prior arts on record do not teach the cited limitations of the independent claims 1, 7, 13, 19, and 25: the stored information that is associated with objects within the simulated environment generated by one or more neural network.
“Claim 1 teaches a virtual environment or a simulated environment that is generated based on state data for one or more objects or agents in that environment. A simulation application can include one or more neural networks that can learn to generate or regenerate a simulation environment based on observations of state for that environment. See specification, paragraph [0046]. The claimed invention clearly discloses stored information that is associated with objects within the simulated environment generated by one or more neural networks. The references relied upon including Halder and Walters do not teach that the stored information associated with the objects within the simulated environment is generated by the one or more neural networks. A person of ordinary skill in the art would not look to the combination of Halder and Walters to teach generating a simulated environment, specifically by using in part, stored information associated with objects within the simulated environment generated by one or more neural networks. The Office Action (page 5) admits that Halder does not disclose that the objects within the simulated environment is generated by one or more neural networks. Walters is relied upon to teach these additional features but the cited portions of Walters disclose generating a new image from a neural network. One of ordinary skill in the art would not look to the neural networks of Walters to teach that stored information associated with the objects within the simulated environment is generated by one or more neural networks”.
Examiner replies that the cited limitation at issue is: “one or more circuits to generate a simulated environment based, at least in part, on stored information associated with objects within the simulated environment generated by one or more neural networks”. The “stored information” is associated with objects , and the objects are within the simulated environment. However, the term “generated by one or more neural networks” may modify any one of the terms of “stored information”, “objects”, or “the simulated environment”. Further, the term “information associated with objects” is broad in the sense that “information associated with” may be physical dimension about the objects, pixel values of the object images, viewing direction of the camera directed to the objects, etc. Thus, the Office action relies on the secondary art to generate, using neural network, image data (i.e., stored information) for the objects in the simulated environment, which is mapped to the “stored information associated with objects… generated by one or more neural network”. Without further clarification of the independent claims in the current format, multiple interpretations may be valid and the Office action may address one meaning of the independent claim. As explained in the Final Office action, the primary art teaches that the image information of the object within the simulated environment is sensed by the sensor, and may be replaced by the information obtained in other methods; while the secondary art teaches that the image information associated with the object may be generated by the neural network. Thus, the combination of these two arts teaches the exact features as claimed in the independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Halder, etc. (US 20200310442 A1) in view of Walters, etc. (US 20200226807 A1).
Regarding claim 1, Halder teaches that a processor (See Halder: Figs. 1A-B, and 8, and [0044], "Autonomous vehicle management system 122 may be implemented using software only, hardware only, or combinations thereof. The software may be stored on a non-transitory computer readable storage medium (e.g., on a memory device) and may be executed by one or more processors (e.g., by computer systems) to perform its functions. In the embodiment depicted in FIG. 1A, autonomous vehicle management system 122 is shown as being in or on autonomous vehicle 120. This is however not intended to be limiting. In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120"), comprising:
one or more circuits to generate a simulated environment based, at least in part, on stored information associated with objects within the simulated environment (See Halder: Fig. 8, and [0044], "The simulator (which provides simulated environment 801) and real physical environment 701 can use the same kinematics and image data. In the case of simulation, the simulator can create image data that passes through the same image segmentation modules that process real image data. The simulated environment can be built to provide a large range and/or degree of variability for various parameters in order to offer a range of learning sets and instances") generated by one or more neural networks.
However, Halder fails to explicitly disclose that stored information associated with objects within the simulated environment generated by one or more neural networks.
However, Walters teaches that stored information associated with objects within the simulated environment generated by one or more neural networks (See Walters: Figs. 1A-E, and [0055], "The layer 1240 may generate an output in the form of a synthetic image. In inference mode, the generative neural network 2105 may output a new image 1245 or a portion thereof to a data storage. In some embodiments, during training and in inference mode, the generative neural network 2105 may output an image or a portion thereof to the objective function logic circuitry 1250 and to the input layer 1265 of the discriminative neural network 1260 to continue training with the discriminative neural network 1260. In other embodiments, the training may freeze during inference mode and the generative neural network 2105 may only output a new image 1245 or a portion thereof to a data storage or other device". Note that the generated image is stored, and it is mapped to the stored information that is associated with objects within the simulated environment, and it is generated by the neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Halder to have stored information associated with objects within the simulated environment generated by one or more neural networks as taught by Walters in order to converge more quickly based on the more precise evaluations by the discriminative model (See Walters: Figs. 3A-B, and [0091], "FIGS. 3A-B depict flowcharts of embodiments of image creation logic circuitry to pretrain GANs and perform image creation with GANs, such as the image creation logic circuitry shown in FIGS. IA-1B and the GAN shown in FIG. 1C. FIG. 3A illustrates a flowchart to pre-train a set of GANs and pretrain an overlay model to create a new image. The flowchart starts with training a set of GANs independently, to generate one of two or more different synthetic images on a blank image background, the different synthetic images to comprise a subset of multiple features of a new image (element 3010). In other words, some embodiments separate an image that is desired as an output from a model, such as a GAN, into multiple portions or subsets of features and train each GAN in a set of GANs to create or generate the subset of the features on a blank image background. The training may involve, for instance, placing multiple variations fingerprints on blank pages or transparencies to generate training images for fingerprints even though the overall goal is to create images with, e.g., fingerprints, dirt, smudges, tar marks, and the like. By creating concise images that have minor variations between the sets of features, the discriminative model can, advantageously, learn to map the features with less training than the training required for fingerprints on a document that includes text and/or other images. Furthermore, training of the generative model can converge more quickly based on the more precise evaluations by the discriminative model"). Halder teaches a method and system that may train the reinforcement learning argent with a simulated environment built on the object images captured from the sensors, and Walters teaches a system and method that may generate images with generative neural networks. Therefore, it is obvious to one of ordinary skill in the art to modify Halder by Walters to generate the object images using the neural networks. The motivation to modify Halder by Walters is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Halder and Walters teach all the features with respect to claim 1 as outlined above. Further, Walters teaches that the processor of claim 1, wherein the one or more neural networks include a generative network to receive action input and one or more prior images for an agent in the simulated environment, and further to infer a next image for the agent in the simulated environment (See Walters: Figs. 1A-E, and [0039], "In some embodiments, the image creation logic circuitry 1015 may employ a single system architecture for models, such as the models 1020, 1022, and 1024, for generation of the new images 1055. In other embodiments, the image creation logic circuitry 1015 may randomly select one or more system architectures or select one or more system architectures based on input from the customer device 1040"; and [0043], "For example, the processor(s) 1110 may execute instructions such as instructions of image creation logic circuitry 1125 causing one or more processors of the processor(s) 1110 represented by the image creation logic circuitry 1115 to train models to generate a model library for the image creation logic circuitry 1115 and to perform inference computations, by neural networks such as GANs of the image creation logic circuitry 1115 based on base images or templates to create new images. The inference computations by each of the neural networks may generate a synthesized mapping of one or more synthesized features to a synthetic image based on training with training images that include the one or more features").
Regarding claim 3, Halder and Walters teach all the features with respect to claim 2 as outlined above. Further, Halder teaches that the processor of claim 2, wherein the generative network includes a rendering engine to distinguish between static objects and dynamic objects in the simulated environment (See Halder: Fig. 5, and [0058], "The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle)"), and to generate the next image based at least in part upon state data determined for the one or more prior images (See Halder: Fig. 3, and [0043], "Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment and, based upon the processing, to control one or more autonomous functions or operations of autonomous vehicle 120").
Regarding claim 4, Halder and Walters teach all the features with respect to claim 3 as outlined above. Further, Halder teaches that the processor of claim 3, wherein the one or more circuits are further to cause the information associated with the static objects to be stored to a memory module, wherein the memory module is enabled to generate a memory map of the static objects in the simulated environment for subsequent reuse in generating the simulated environment (See Halder: Fig. 2, and [0058], "Perception subsystem 204, periodically or on- demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle). A consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline").
Regarding claim 5, Halder and Walters teach all the features with respect to claim 3 as outlined above. Further, Halder teaches that the processor of claim 3, wherein the generative network further includes a dynamics engine for generating state information from the action input and the one or more prior images, the state information to be provided as input to the rendering engine along with relevant information from the memory module, the relevant information to be determined based at least in part upon the memory map (See Halder: Fig. 2, and [0051], "Localization subsystem 202 is configured to receive sensor data from sensors 110 and, based upon the sensor data, to identify the location of autonomous vehicle 120 in its surrounding environment (vehicle localization). Localization subsystem 202 provides current, local position information of the ego vehicle with respect to its environment (example: a mine). The position of the ego vehicle may be determined with respect to a pre-defined map that is generated by perception subsystem 204. In certain embodiments, localization subsystem 202 is configured to broadcast the ego vehicle's position information to other systems or subsystems of autonomous vehicle 120. The other systems or subsystems may then use the position information as needed for their own processing").
Regarding claim 6, Halder and Walters teach all the features with respect to claim 2 as outlined above. Further, Halder teaches that the processor of claim 2, wherein the generative network is trained using an end-to-end training process with a loss function including adversarial loss terms for enforcing realistic image generation, action-conditioned generation, and temporally-consistent generation (See Halder: Fig. 15, and [0158], "Accordingly, system 1500 can operate in a feedback loop in which visual servo controller 1501applies a movement command intended to bring machine/equipment 1505 into closer alignment with a target pose (which can be an approach vector as described above), observes the result (which can be the change in the error function), and applies a subsequent movement command based on the result. In some embodiments, the feedback loop is executed at a high rate (e.g., cycle time of around 100 ms, 400-500 ms, or 400-800 ms) so that any overshoot or undershoot in actual movement can be corrected before large deviations in course occur. In addition, in some embodiments RL module 1507 can learn from observations and refine the model of machine behavior over time. Thus, it is not necessary to provide a precise dynamic model of the machine behavior").
Regarding claim 7, Halder and Walters teach all the features with respect to claim 1 as outlined above. Further, Halder and Walters teach that a system (See Halder: Figs. 1A-B, and 8, and [0044], "Autonomous vehicle management system 122 may be implemented using software only, hardware only, or combinations thereof. The software may be stored on a non- transitory computer readable storage medium (e.g., on a memory device) and may be executed by one or more processors (e.g., by computer systems) to perform its functions. In the embodiment depicted in FIG. 1A, autonomous vehicle management system 122 is shown as being in or on autonomous vehicle 120. This is however not intended to be limiting. In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120") comprising:
one or more processors to generate a simulated environment based, at least in part, on stored information associated with objects within the simulated environment (See Halder: Fig. 8, and [0044], "The simulator (which provides simulated environment 801) and real physical environment 701 can use the same kinematics and image data. In the case of simulation, the simulator can create image data that passes through the same image segmentation modules that process real image data. The simulated environment can be built to provide a large range and/or degree of variability for various parameters in order to offer a range of learning sets and instances") generated by one or more neural networks (See Walters: Figs. 1A-E, and [0055], "The layer 1240 may generate an output in the form of a synthetic image. In inference mode, the generative neural network 2105 may output a new image 1245 or a portion thereof to a data storage. In some embodiments, during training and in inference mode, the generative neural network 2105 may output an image or a portion thereof to the objective function logic circuitry 1250 and to the input layer 1265 of the discriminative neural network 1260 to continue training with the discriminative neural network 1260. In other embodiments, the training may freeze during inference mode and the generative neural network 2105 may only output a new image 1245 or a portion thereof to a data storage or other device").
Regarding claim 8, Halder and Walters teach all the features with respect to claim 7 as outlined above. Further, Walters teaches that the system of claim 7, wherein the one or more neural networks include a generative network to receive action input and one or more prior images for an agent in the simulated environment, and further to infer a next image for the agent in the simulated environment (See Walters: Figs. 1A-E, and [0039], "In some embodiments, the image creation logic circuitry 1015 may employ a single system architecture for models, such as the models 1020, 1022, and 1024, for generation of the new images 1055. In other embodiments, the image creation logic circuitry 1015 may randomly select one or more system architectures or select one or more system architectures based on input from the customer device 1040"; and [0043], "For example, the processor(s) 1110 may execute instructions such as instructions of image creation logic circuitry 1125 causing one or more processors of the processor(s) 1110 represented by the image creation logic circuitry 1115 to train models to generate a model library for the image creation logic circuitry 1115 and to perform inference computations, by neural networks such as GANs of the image creation logic circuitry 1115 based on base images or templates to create new images. The inference computations by each of the neural networks may generate a synthesized mapping of one or more synthesized features to a synthetic image based on training with training images that include the one or more features").
Regarding claim 9, Halder and Walters teach all the features with respect to claim 8 as outlined above. Further, Halder teaches that the system of claim 8, wherein the generative network includes a rendering engine to distinguish between static objects and dynamic objects in the simulated environment (See Halder: Fig. 5, and [0058], "The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle)"), and to generate the next image based at least in part upon state data determined for the one or more prior images (See Halder: Fig. 3, and [0043], "Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment and, based upon the processing, to control one or more autonomous functions or operations of autonomous vehicle 120").
Regarding claim 10, Halder and Walters teach all the features with respect to claim 9 as outlined above. Further, Halder teaches that the system of claim 9, wherein the one or more processors are further to cause the information associated with the static objects to be stored to a memory module, wherein the memory module is enabled to generate a memory map of the static objects in the simulated environment for subsequent reuse in generating the simulated environment (See Halder: Fig. 2, and [0058], "Perception subsystem 204, periodically or on-demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle). A consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline").
Regarding claim 11, Halder and Walters teach all the features with respect to claim 9 as outlined above. Further, Halder teaches that the system of claim 9, wherein the generative network further includes a dynamics engine for generating state information from the action input and the one or more prior images, the state information to be provided as input to the rendering engine along with relevant information from the memory module, the relevant information to be determined based at least in part upon the memory map (See Halder: Fig. 2, and [0051], "Localization subsystem 202 is configured to receive sensor data from sensors 110 and, based upon the sensor data, to identify the location of autonomous vehicle 120 in its surrounding environment (vehicle localization). Localization subsystem 202 provides current, local position information of the ego vehicle with respect to its environment (example: a mine). The position of the ego vehicle may be determined with respect to a pre-defined map that is generated by perception subsystem 204. In certain embodiments, localization subsystem 202 is configured to broadcast the ego vehicle's position information to other systems or subsystems of autonomous vehicle 120. The other systems or subsystems may then use the position information as needed for their own processing").
Regarding claim 12, Halder and Walters teach all the features with respect to claim 8 as outlined above. Further, Halder teaches that the system of claim 8, wherein the generative network is trained using an end-to-end training process with a loss function including adversarial loss terms for enforcing realistic image generation, action-conditioned generation, and temporally-consistent generation (See Halder: Fig. 15, and [0158], "Accordingly, system 1500 can operate in a feedback loop in which visual servo controller 1501applies a movement command intended to bring machine/equipment 1505 into closer alignment with a target pose (which can be an approach vector as described above), observes the result (which can be the change in the error function), and applies a subsequent movement command based on the result. In some embodiments, the feedback loop is executed at a high rate (e.g., cycle time of around 100 ms, 400-500 ms, or 400-800 ms) so that any overshoot or undershoot in actual movement can be corrected before large deviations in course occur. In addition, in some embodiments RL module 1507 can learn from observations and refine the model of machine behavior over time. Thus, it is not necessary to provide a precise dynamic model of the machine behavior").
Regarding claim 13, Halder and Walters teach all the features with respect to claim 1 as outlined above. Further, Halder and Walters teach that a method (See Halder: Figs. 1A-B, and 8, and [0044], "Autonomous vehicle management system 122 may be implemented using software only, hardware only, or combinations thereof. The software may be stored on a non- transitory computer readable storage medium (e.g., on a memory device) and may be executed by one or more processors (e.g., by computer systems) to perform its functions. In the embodiment depicted in FIG. 1A, autonomous vehicle management system 122 is shown as being in or on autonomous vehicle 120. This is however not intended to be limiting. In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120") comprising:
generating a simulated environment based, at least in part, on stored information associated with objects within the simulated environment (See Halder: Fig. 8, and [0044], "The simulator (which provides simulated environment 801) and real physical environment 701 can use the same kinematics and image data. In the case of simulation, the simulator can create image data that passes through the same image segmentation modules that process real image data. The simulated environment can be built to provide a large range and/or degree of variability for various parameters in order to offer a range of learning sets and instances") generated by one or more neural networks (See Walters: Figs. 1A-E, and [0055], "The layer 1240 may generate an output in the form of a synthetic image. In inference mode, the generative neural network 2105 may output a new image 1245 or a portion thereof to a data storage. In some embodiments, during training and in inference mode, the generative neural network 2105 may output an image or a portion thereof to the objective function logic circuitry 1250 and to the input layer 1265 of the discriminative neural network 1260 to continue training with the discriminative neural network 1260. In other embodiments, the training may freeze during inference mode and the generative neural network 2105 may only output a new image 1245 or a portion thereof to a data storage or other device"). 
Regarding claim 14, Halder and Walters teach all the features with respect to claim 13 as outlined above. Further, Walters teaches that the method of claim 13, wherein the one or more neural networks include a generative network to receive action input and one or more prior images for an agent in the simulated environment, and further to infer a next image for the agent in the simulated environment (See Walters: Figs. 1A-E, and [0039], "In some embodiments, the image creation logic circuitry 1015 may employ a single system architecture for models, such as the models 1020, 1022, and 1024, for generation of the new images 1055. In other embodiments, the image creation logic circuitry 1015 may randomly select one or more system architectures or select one or more system architectures based on input from the customer device 1040"; and [0043], "For example, the processor(s) 1110 may execute instructions such as instructions of image creation logic circuitry 1125 causing one or more processors of the processor(s) 1110 represented by the image creation logic circuitry 1115 to train models to generate a model library for the image creation logic circuitry 1115 and to perform inference computations, by neural networks such as GANs of the image creation logic circuitry 1115 based on base images or templates to create new images. The inference computations by each of the neural networks may generate a synthesized mapping of one or more synthesized features to a synthetic image based on training with training images that include the one or more features").
Regarding claim 15, Halder and Walters teach all the features with respect to claim 14 as outlined above. Further, Halder teaches that the method of claim 14, wherein the generative network includes a rendering engine to distinguish between static objects and dynamic objects in the simulated environment (See Halder: Fig. 5, and [0058], "The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle)"), and to generate the next image based at least in part upon state data determined for the one or more prior images (See Halder: Fig. 3, and [0043], "Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment and, based upon the processing, to control one or more autonomous functions or operations of autonomous vehicle 120").
Regarding claim 16, Halder and Walters teach all the features with respect to claim 15 as outlined above. Further, Halder teaches that the method of claim 15, further comprising: causing the information associated with the static objects to be stored to a memory module, wherein the memory module is enabled to generate a memory map of the static objects in the simulated environment for subsequent reuse in generating the simulated environment (See Halder: Fig. 2, and [0058], "Perception subsystem 204, periodically or on-demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle). A consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline").
Regarding claim 17, Halder and Walters teach all the features with respect to claim 15 as outlined above. Further, Halder teaches that the method of claim 15, wherein the generative network further includes a dynamics engine for generating state information from the action input and the one or more prior images, the state information to be provided as input to the rendering engine along with relevant information from the memory module, the relevant information to be determined based at least in part upon the memory map (See Halder: Fig. 2, and [0051], "Localization subsystem 202 is configured to receive sensor data from sensors 110 and, based upon the sensor data, to identify the location of autonomous vehicle 120 in its surrounding environment (vehicle localization). Localization subsystem 202 provides current, local position information of the ego vehicle with respect to its environment (example: a mine). The position of the ego vehicle may be determined with respect to a pre-defined map that is generated by perception subsystem 204. In certain embodiments, localization subsystem 202 is configured to broadcast the ego vehicle's position information to other systems or subsystems of autonomous vehicle 120. The other systems or subsystems may then use the position information as needed for their own processing").
Regarding claim 18, Halder and Walters teach all the features with respect to claim 14 as outlined above. Further, Halder teaches that the method of claim 14, wherein the generative network is trained using an end-to-end training process with a loss function including adversarial loss terms for enforcing realistic image generation, action-conditioned generation, and temporally-consistent generation (See Halder: Fig. 15, and [0158], "Accordingly, system 1500 can operate in a feedback loop in which visual servo controller 1501applies a movement command intended to bring machine/equipment 1505 into closer alignment with a target pose (which can be an approach vector as described above), observes the result (which can be the change in the error function), and applies a subsequent movement command based on the result. In some embodiments, the feedback loop is executed at a high rate (e.g., cycle time of around 100 ms, 400-500 ms, or 400-800 ms) so that any overshoot or undershoot in actual movement can be corrected before large deviations in course occur. In addition, in some embodiments RL module 1507 can learn from observations and refine the model of machine behavior over time. Thus, it is not necessary to provide a precise dynamic model of the machine behavior").
Regarding claim 19, Halder and Walters teach all the features with respect to claim 1 as outlined above. Further, Halder and Walters teach that a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least (See Halder: Figs. 1A-B, and 8, and [0044], "Autonomous vehicle management system 122 may be implemented using software only, hardware only, or combinations thereof. The software may be stored on a non-transitory computer readable storage medium (e.g., on a memory device) and may be executed by one or more processors (e.g., by computer systems) to perform its functions. In the embodiment depicted in FIG. 1A, autonomous vehicle management system 122 is shown as being in or on autonomous vehicle 120. This is however not intended to be limiting. In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120"):
generate a simulated environment based, at least in part, on stored information associated with objects within the simulated environment (See Halder: Fig. 8, and [0044], "The simulator (which provides simulated environment 801) and real physical environment 701 can use the same kinematics and image data. In the case of simulation, the simulator can create image data that passes through the same image segmentation modules that process real image data. The simulated environment can be built to provide a large range and/or degree of variability for various parameters in order to offer a range of learning sets and instances") generated by one or more neural networks (See Walters: Figs. 1A-E, and [0055], "The layer 1240 may generate an output in the form of a synthetic image. In inference mode, the generative neural network 2105 may output a new image 1245 or a portion thereof to a data storage. In some embodiments, during training and in inference mode, the generative neural network 2105 may output an image or a portion thereof to the objective function logic circuitry 1250 and to the input layer 1265 of the discriminative neural network 1260 to continue training with the discriminative neural network 1260. In other embodiments, the training may freeze during inference mode and the generative neural network 2105 may only output a new image 1245 or a portion thereof to a data storage or other device").
Regarding claim 20, Halder and Walters teach all the features with respect to claim 19 as outlined above. Further, Halder Walters that the machine-readable medium of claim 19, wherein the one or more neural networks include a generative network to receive action input and one or more prior images for an agent in the simulated environment, and further to infer a next image for the agent in the simulated environment (See Walters: Figs. 1A-E, and [0039], "In some embodiments, the image creation logic circuitry 1015 may employ a single system architecture for models, such as the models 1020, 1022, and 1024, for generation of the new images 1055. In other embodiments, the image creation logic circuitry 1015 may randomly select one or more system architectures or select one or more system architectures based on input from the customer device 1040"; and [0043], "For example, the processor(s) 1110 may execute instructions such as instructions of image creation logic circuitry 1125 causing one or more processors of the processor(s) 1110 represented by the image creation logic circuitry 1115 to train models to generate a model library for the image creation logic circuitry 1115 and to perform inference computations, by neural networks such as GANs of the image creation logic circuitry 1115 based on base images or templates to create new images. The inference computations by each of the neural networks may generate a synthesized mapping of one or more synthesized features to a synthetic image based on training with training images that include the one or more features").
Regarding claim 21, Halder and Walters teach all the features with respect to claim 20 as outlined above. Further, Halder teaches that the machine-readable medium of claim 20, wherein the generative network includes a rendering engine to distinguish between static objects and dynamic objects in the simulated environment (See Halder: Fig. 5, and [0058], "The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle)"), and to generate the next image based at least in part upon state data determined for the one or more prior images (See Halder: Fig. 3, and [0043], "Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment and, based upon the processing, to control one or more autonomous functions or operations of autonomous vehicle 120").
Regarding claim 22, Halder and Walters teach all the features with respect to claim 21 as outlined above. Further, Halder teaches that the machine-readable medium of claim 21, wherein the instructions if performed by the one or more processors further cause the one or more processors to: cause the information associated with the static objects to be stored to a memory module, wherein the memory module is enabled to generate a memory map of the static objects in the simulated environment for subsequent reuse in generating the simulated environment (See Halder: Fig. 2, and [0058], "Perception subsystem 204, periodically or on- demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle). A consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline").
Regarding claim 23, Halder and Walters teach all the features with respect to claim 21 as outlined above. Further, Halder teaches that the machine-readable medium of claim 21, wherein the generative network further includes a dynamics engine for generating state information from the action input and the one or more prior images, the state information to be provided as input to the rendering engine along with relevant information from the memory module, the relevant information to be determined based at least in part upon the memory map (See Halder: Fig. 2, and [0051], "Localization subsystem 202 is configured to receive sensor data from sensors 110 and, based upon the sensor data, to identify the location of autonomous vehicle 120 in its surrounding environment (vehicle localization). Localization subsystem 202 provides current, local position information of the ego vehicle with respect to its environment (example: a mine). The position of the ego vehicle may be determined with respect to a pre- defined map that is generated by perception subsystem 204. In certain embodiments, localization subsystem 202 is configured to broadcast the ego vehicle's position information to other systems or subsystems of autonomous vehicle 120. The other systems or subsystems may then use the position information as needed for their own processing").
Regarding claim 24, Halder and Walters teach all the features with respect to claim 20 as outlined above. Further, Halder teaches that the machine-readable medium of claim 20, wherein the generative network is trained using an end-to-end training process with a loss function including adversarial loss terms for enforcing realistic image generation, action- conditioned generation, and temporally-consistent generation (See Halder: Fig. 15, and [0158], "Accordingly, system 1500 can operate in a feedback loop in which visual servo controller 1501 applies a movement command intended to bring machine/equipment 1505 into closer alignment with a target pose (which can be an approach vector as described above), observes the result (which can be the change in the error function), and applies a subsequent movement command based on the result. In some embodiments, the feedback loop is executed at a high rate (e.g., cycle time of around 100 ms, 400-500 ms, or 400-800 ms) so that any overshoot or undershoot in actual movement can be corrected before large deviations in course occur. In addition, in some embodiments RL module 1507 can learn from observations and refine the model of machine behavior over time. Thus, it is not necessary to provide a precise dynamic model of the machine behavior").
Regarding claim 25, Halder and Walters teach all the features with respect to claim 1 as outlined above. Further, Halder and Walters teach that a simulation system (See Halder: Figs. 1A-B, and 8, and [0044], "Autonomous vehicle management system 122 may be implemented using software only, hardware only, or combinations thereof. The software may be stored on a non-transitory computer readable storage medium (e.g., on a memory device) and may be executed by one or more processors (e.g., by computer systems) to perform its functions. In the embodiment depicted in FIG. 1A, autonomous vehicle management system 122 is shown as being in or on autonomous vehicle 120. This is however not intended to be limiting. In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120"), comprising:
one or more processors to generate a simulated environment based, at least in part, on stored information associated with objects within the simulated environment (See Halder: Fig. 8, and [0044], "The simulator (which provides simulated environment 801) and real physical environment 701 can use the same kinematics and image data. In the case of simulation, the simulator can create image data that passes through the same image segmentation modules that process real image data. The simulated environment can be built to provide a large range and/or degree of variability for various parameters in order to offer a range of learning sets and instances") generated by one or more neural networks (See Walters: Figs. 1A-E, and [0055], "The layer 1240 may generate an output in the form of a synthetic image. In inference mode, the generative neural network 2105 may output a new image 1245 or a portion thereof to a data storage. In some embodiments, during training and in inference mode, the generative neural network 2105 may output an image or a portion thereof to the objective function logic circuitry 1250 and to the input layer 1265 of the discriminative neural network 1260 to continue training with the discriminative neural network 1260. In other embodiments, the training may freeze during inference mode and the generative neural network 2105 may only output a new image 1245 or a portion thereof to a data storage or other device"); and
memory for storing network parameters for the one or more neural networks (See Halder: Fig. 1A, and [0072], "In certain embodiments, autonomous vehicle management system 122 may have access to information identifying sensors 110 and their capabilities. The subsystems of autonomous vehicle management system 122 may then access and use this stored information to determine the capabilities and behaviors of a sensor and to send instructions to that sensor to change its behavior. In certain embodiments, a sensor has to be registered with autonomous vehicle management system 122 before communication is enabled between the sensor and autonomous vehicle management system 122. As part of the registration process, information related to the sensor being registered may be provided. This information may include information identifying the sensor, the sensor's sensing capabilities and behaviors, communication protocol(s) usable by the sensor, and other information related to the sensor. Autonomous vehicle management system 122 may then use this information to communicate with and control the behavior of the sensor").
Regarding claim 26, Halder and Walters teach all the features with respect to claim 25 as outlined above. Further, Walters teaches that the simulation system of claim 25, wherein the one or more neural networks include a generative network to receive action input and one or more prior images for an agent in the simulated environment, and further to infer a next image for the agent in the simulated environment (See Walters: Figs. 1A-E, and [0039], "In some embodiments, the image creation logic circuitry 1015 may employ a single system architecture for models, such as the models 1020, 1022, and 1024, for generation of the new images 1055. In other embodiments, the image creation logic circuitry 1015 may randomly select one or more system architectures or select one or more system architectures based on input from the customer device 1040"; and [0043], "For example, the processor(s) 1110 may execute instructions such as instructions of image creation logic circuitry 1125 causing one or more processors of the processor(s) 1110 represented by the image creation logic circuitry 1115 to train models to generate a model library for the image creation logic circuitry 1115 and to perform inference computations, by neural networks such as GANs of the image creation logic circuitry 1115 based on base images or templates to create new images. The inference computations by each of the neural networks may generate a synthesized mapping of one or more synthesized features to a synthetic image based on training with training images that include the one or more features").
Regarding claim 27, Halder and Walters teach all the features with respect to claim 26 as outlined above. Further, Halder teaches that the simulation system of claim 26, wherein the generative network includes a rendering engine to distinguish between static objects and dynamic objects in the simulated environment (See Halder: Fig. 5, and [0058], "The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle)"), and to generate the next image based at least in part upon state data determined for the one or more prior images (See Halder: Fig. 3, and [0043], "Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment and, based upon the processing, to control one or more autonomous functions or operations of autonomous vehicle 120").
Regarding claim 28, Halder and Walters teach all the features with respect to claim 27 as outlined above. Further, Halder teaches that the simulation system of claim 27, wherein the one or more processors are further to cause the information associated with the static objects to be stored to a memory module, wherein the memory module is enabled to generate a memory map of the static objects in the simulated environment for subsequent reuse in generating the simulated environment (See Halder: Fig. 2, and [0058], "Perception subsystem 204, periodically or on-demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around the ego vehicle). A consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline").
Regarding claim 29, Halder and Walters teach all the features with respect to claim 27 as outlined above. Further, Halder teaches that the simulation system of claim 27, wherein the generative network further includes a dynamics engine for generating state information from the action input and the one or more prior images, the state information to be provided as input to the rendering engine along with relevant information from the memory module, the relevant information to be determined based at least in part upon the memory map (See Halder: Fig. 2, and [0051], "Localization subsystem 202 is configured to receive sensor data from sensors 110 and, based upon the sensor data, to identify the location of autonomous vehicle 120 in its surrounding environment (vehicle localization). Localization subsystem 202 provides current, local position information of the ego vehicle with respect to its environment (example: a mine). The position of the ego vehicle may be determined with respect to a pre- defined map that is generated by perception subsystem 204. In certain embodiments, localization subsystem 202 is configured to broadcast the ego vehicle's position information to other systems or subsystems of autonomous vehicle 120. The other systems or subsystems may then use the position information as needed for their own processing").
Regarding claim 30, Halder and Walters teach all the features with respect to claim 26 as outlined above. Further, Halder teaches that the simulation system of claim 26, wherein the generative network is trained using an end-to-end training process with a loss function including adversarial loss terms for enforcing realistic image generation, action-conditioned generation, and temporally-consistent generation (See Halder: Fig. 15, and [0158], "Accordingly, system 1500 can operate in a feedback loop in which visual servo controller 1501 applies a movement command intended to bring machine/equipment 1505 into closer alignment with a target pose (which can be an approach vector as described above), observes the result (which can be the change in the error function), and applies a subsequent movement command based on the result. In some embodiments, the feedback loop is executed at a high rate (e.g., cycle time of around 100 ms, 400-500 ms, or 400-800 ms) so that any overshoot or undershoot in actual movement can be corrected before large deviations in course occur. In addition, in some embodiments RL module 1507 can learn from observations and refine the model of machine behavior over time. Thus, it is not necessary to provide a precise dynamic model of the machine behavior").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ulbricht, etc. (US 10832487 B1): Ulbricht teaches that the depth map may be generated by neural network (See Ulbricht: Figs. 5A-B, and Col. 11 Lines 64-67, “In various implementations, the dense depth map of the second image 515B is generated by applying a neural network to the sparse depth map of the second image and the respective plurality of second pixel values”), the depth map is used to represent the virtual object distance, which may be mapped to the stored information associated with objects within the simulated environment generated by the neural networks..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612